— Appeal by certain candidates, as limited by their notices of appeal and their brief, from so much of a judgment of the Supreme Court, Kings County (Kramer, J.), dated August 20,1984, as denied their motion to dismiss proceedings seeking *476to invalidate petitions designating them as candidates in the Liberal Party primary election to be held on September 11,1984 and invalidated the petitions as to them.
Judgment affirmed, insofar as appealed from, without costs or disbursements (see Matter of Brosnan v Black, 104 AD2d 469). Bracken, J. P., O’Connor, Niehoff and Boyers, JJ., concur.